United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-82
Issued: May 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 16, 2006 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated September 28 and October 3, 2006
finding that he had no more than nine percent permanent impairment of his right lower
extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than nine percent impairment of his right lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On June 6, 2002 appellant, then a 39-year-old letter carrier, filed a traumatic injury claim
alleging that he strained his right knee in the performance of duty on June 4, 2002. When he
went to pick up a dropped letter his right knee locked up. The Office accepted appellant’s claim
for right knee sprain and medial meniscus tear on August 26, 2002. Appellant underwent a

limited synovectomy of the right knee with an arthroscopic partial medial meniscectomy and
abrasion chrondroplasty in the lateral portion of the medial femoral condyle on
September 24, 2002. The Office authorized this surgery on November 20, 2002.
In a letter dated January 21, 2004, the Office authorized appellant’s attending physician,
Dr. Patrick J. DeMeo, a Board-certified orthopedic surgeon, to perform an additional right knee
arthroscopy. On February 13, 2004 Dr. DeMeo performed an arthroscopic lateral retinacular
release. Appellant returned to work on March 29, 2004.
The Office referred appellant for a second opinion evaluation with Dr. Stephen Bailey, a
Board-certified orthopedic surgeon, on December 16, 2004. In a report dated January 19, 2005,
Dr. Bailey found that appellant demonstrated no weakness, atrophy and no loss of range of
motion in his right lower extremity.
On March 16, 2005 Dr. DeMeo stated that appellant had reached maximum medical
improvement and would continue to experience weakness in his right leg. Appellant requested a
schedule award on April 24, 2005. In a letter dated July 6, 2005, the Office requested that
Dr. DeMeo rate appellant’s permanent impairment for schedule award purposes. Dr. DeMeo
responded on September 27, 2005 and found that appellant had right lower extremity impairment
of 31 percent due to weakness, atrophy and pain. He stated that appellant also had 31 percent
deficit of the quadriceps as demonstrated through biodex evaluation on March 4, 2005.
Dr. DeMeo noted that appellant’s right quadriceps measured 20.5 inches and his left quadriceps
measured 21.25 inches.
The Office referred the medical evidence to an Office medical adviser on
November 9, 2005. In a report dated February 2, 2006, the Office medical adviser reviewed
Dr. DeMeo’s report and concluded that 0.75 inches of atrophy was equivalent to 1.8 centimeters
or 8 percent impairment of the right lower extremity in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).1 The Office
medical adviser further noted that Dr. DeMeo based his assessment of 31 percent impairment of
the lower extremity on biodex measurements, which were not considered under the A.M.A.,
Guides. He concluded that this did not constitute an appropriate impairment rating and that
appellant had reached maximum medical improvement on September 27, 2005 with no more
than eight percent permanent impairment of the right lower extremity.
By decision dated March 15, 2006, the Office granted appellant a schedule award for
eight percent permanent impairment of his right lower extremity.
Appellant requested reconsideration on September 21, 2006 and submitted a report dated
June 14, 2006 from Dr. Michael J. Platto, a physician Board-certified in physical medicine and
rehabilitation, who noted appellant’s history of injury and medical treatment including surgeries
on September 24, 2002 and February 13, 2004. Dr. Platto performed a physical examination and
reviewed appellant’s April 13, 2006 x-rays. He noted that the x-ray report showed minimal
narrowing of the right medial joint compartment with a cartilage height of three
millimeters (mm). Dr. Platto noted that on September 24, 2002 appellant underwent an
1

A.M.A., Guides, (5th ed. 2000), pg. 530, Table 17-6.

2

arthroscopic partial medial meniscus repair. He concluded that under the A.M.A., Guides it was
most appropriate to evaluate appellant’s impairment based on his arthritis impairment. Based on
x-rays of three mm cartilage interval for the right knee, appellant had seven percent impairment
of the right lower extremity.2 Dr. Platto discounted an impairment rating for atrophy, muscle
weakness or gait abnormality as he did not find any such impairments on examination. He also
noted that appellant had two percent impairment due to the partial meniscectomy.3 Dr. Platto
combined these impairment ratings to find a total nine percent impairment of the right knee in
accordance with the A.M.A., Guides.4
The Office medical adviser reviewed Dr. Platto’s report on September 24, 2006 and
agreed with Dr. Platto’s impairment rating. The Office medical adviser noted that impairments
for muscle atrophy could not be combined with those based on arthritis and diagnosis-based
estimates.5 He recommended an impairment rating of nine percent for schedule award purposes.
By decision dated September 28, 2006, the Office vacated the March 15, 2006 schedule
award determination and found that appellant had total impairment rating of nine percent of the
right lower extremity. The Office issued a schedule award on October 3, 2006 for a total of nine
percent impairment of appellant’s right lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulation7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses. Effective
February 1, 2001, the Office adopted the fifth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.8

2

Id. at 544, Table 17-31.

3

Id. at 546, Table 17-33.

4

Id. at 604, Combined Values Chart.

5

Id. at Guides, 526, Table 17-2.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404 (1999).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6a (August 2002).

3

Before the A.M.A., Guides can be utilized, a description of appellant’s impairment must
be obtained from appellant’s physician. In obtaining medical evidence required for a schedule
award, the evaluation made by the attending physician must include a description of the
impairment including, where applicable, the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation or other pertinent descriptions of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations.9 It is the
responsibility of the evaluating physician to explain in writing why a particular method to assign
the impairment rating was chosen.10
ANALYSIS
Appellant’s attending physician, Dr. DeMeo, a Board-certified orthopedic surgeon,
provided a report on September 27, 2005. He concluded that appellant had 31 percent
impairment of his right lower extremity due to weakness, atrophy and pain. However,
Dr. DeMeo did not provide detailed findings supporting his impairment rating and did not
correlate his findings with the A.M.A., Guides. As his report did not comport with the
appropriate standards for evaluating permanent impairment under the Act, it is not sufficient to
establish the 31 percent impairment of the right lower extremity as rated by the physician.
Dr. DeMeo combined impairment for muscle weakness, pain and atrophy which is precluded by
the cross-usage chart at Table 17.2. Therefore, his impairment rating is of diminished probative
value.
The Office medical adviser reviewed Dr. DeMeo’s report and found, based on the
medical evidence of record, that under the A.M.A., Guides appellant had no more than eight
percent impairment of his right lower extremity based on muscle atrophy. He further noted that
Dr. DeMeo failed to support a greater impairment rating.
Following the March 15, 2006 decision granting him a schedule award based on eight
percent impairment of his right lower extremity, appellant submitted a medical report from
Dr. Platto, a physician Board-certified in physical medicine and rehabilitation. Dr. Platto found
that x-rays demonstrated a reduced cartilage interval of three mm in appellant’s right knee,
resulting in seven percent impairment of the right lower extremity in accordance with the
A.M.A., Guides.11 He also noted that appellant underwent a partial medial meniscectomy on
September 24, 2002, resulting in two percent impairment of the right lower extremity under the
A.M.A., Guides.12 Dr. Platto combined these impairment ratings to find a total impairment of

9

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

10

Tara L. Hein, 56 ECAB ___ (Docket No. 05-91, issued April 4, 2005).

11

See supra note 2.

12

See supra note 3

4

the right lower extremity of nine percent.13 The Office medical adviser concurred with this
impairment rating.
The A.M.A., Guides permit impairment ratings for arthritis and diagnosis-based estimates
to be combined together. However, neither of these impairments may be combined with an
impairment rating for muscle atrophy.14 There is no rationalized medical opinion evidence
correlated with the A.M.A., Guides which supports that appellant has more than nine percent
impairment of his right lower extremity for which he received a schedule award.
CONCLUSION
The Board finds that appellant has no more than nine percent impairment of his right
lower extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the October 3 and September 28, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See supra note 4.

14

See supra note 5.

5

